Citation Nr: 1711177	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for peripheral artery disease.

4.  Entitlement to service connection a neurogenic bladder condition, secondary to prostate cancer.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims for entitlement to service connection for a heart disability, peripheral artery disease, and prostate cancer, the Board requested an expert medical opinion in July 2016.  The VHA expert opinion, dated August 2016, is of record.  The VHA expert was asked to opine regarding any connection between the Veteran's heart disability, peripheral artery disease, and prostate cancer and environmental contaminants at both Camp Lejeune and Camp Pendleton.  The VHA expert provided a negative nexus opinion regarding exposures at Camp Lejeune but would not comment on exposures at Camp Pendleton due to lack of available information regarding contaminants and exposure.  The Board observes that the Veteran's neurogenic bladder claim is secondary to his prostate cancer claim.

In order to fully comply with the duty to assist the Veteran, these claims must be remanded for additional development.  On remand, the AOJ is directed to fully develop these claims in compliance with VA regulations.  The Board draws particular attention to M21-1, Part IV, Subpart ii, 1.I.6.  The Veteran should be asked to provide information about the alleged exposure event(s) at Camp Pendleton. 

Updated medical records should be obtained on remand, including any missing private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims being remanded.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Follow all appropriate procedures to fully develop the Veteran's alleged environmental hazard exposures at Camp Pendleton, to include compliance with M21-1, Part IV, Subpart ii, 1.I.6.  

In this regard, request that the Veteran provide information about the alleged exposure event(s) at Camp Pendleton.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




